DETAILED ACTION
This action is in response to amendments filed 05/28/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Applicant's remarks and amendments, in response to the last Office Action,  have been considered with the results that follow: 
Claims 1, 3, 7-9, 24 and 28 are amended.
Claims 29-31 are newly added.
The previously raised objections to the claims are withdrawn in view of Applicant's amendments 

Allowable Subject Matter
Claims 1-5, 7-11, 14, 21-22 and 24-31 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	The current application is directed toward a method and system to implement a full text search engine using object storage in conjunction with a distributed database index, and thereby enable improve storage and indexing of full text search engines and provide additional scalability.

	The most relevant prior arts are Shao (US 8,793,466 B2), Deck (Mike Deck, “Building and Maintaining an Amazon S3 Metadata Index without Servers”, 12 Aug Dhuse (US 2013/0275480 A1), Druva-PR (Druva Press Release, “Druva Announces First-Ever Endpoint Data Protection to Address Federal Standards for Public Cloud”, 15 Dec 2015) and AmazonS3-Doc (Amazon Simple Storage Service Developer Guide (API Version 2006-03-01), “Protecting Data Using Server-Side Encryption with Customer-Provided Encryption Keys (SSE-C)”, 02 Dec 2016).
	However, none of the references specified above, alone, or in combination, teach the entire combination of claim limitations and especially the following:
“...merge a set of higher-level nodes [[as]] together in a new object, at least one of the higher-level nodes in the new object storing an order of a set of multiple lower-level nodes; and migrate the set of higher-level nodes originally stored in [[from]] the writable database to the object storage by transmitting the new object to the object storage, the new object comprising the set of higher-level nodes pointing to [[a]] the set of lower-level nodes, wherein a number of index levels migrated to increases ”.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANUGEETHA KUNJITHAPATHAM whose telephone number is (408)918-7510.  The examiner can normally be reached on M-F 9-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/A.K./Examiner, Art Unit 2165